Exhibit 10(b)(2)

EIGHTH AMENDMENT

This EIGHTH AMENDMENT, dated as of February 7, 2011 (this “Amendment”), is by
and among:

(1) U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), not in its individual
capacity, but solely as Custodian (in such capacity, the “Custodian”) and as
indenture trustee (in such capacity, the “Indenture Trustee”) under the
Indenture (as defined below);

(2) CITIBANK, N.A. (“Citibank”), as a Liquidity Bank (in such capacity, the
“Liquidity Bank”) under the Note Purchase Agreement (as defined below) and as
the Note Purchaser Agent successor to Citicorp North America, Inc. (in such
capacity, the “Note Purchaser Agent”) under the Note Purchase Agreement;

(3) CHARTA, LLC (“Charta”), as an Investor (in such capacity, the “Investor”)
under the Note Purchase Agreement;

(4) NEWSTAR WAREHOUSE FUNDING 2005 LLC (“NewStar LLC”), as Issuer (in such
capacity, the “Issuer”) under the Indenture and the Note Purchase Agreement and
as Purchaser (in such capacity, the “Purchaser”) under the Sale and Servicing
Agreement (as defined below);

(5) NEWSTAR FINANCIAL, INC. (“NewStar Financial”), as Seller (in such capacity,
“Seller”) and as Servicer (in such capacity, “Servicer”) under the Sale and
Servicing Agreement and the Note Purchase Agreement; and

(6) U.S. BANCORP EQUIPMENT FINANCE, INC. (successor by merger to Lyon Financial
Services, Inc.) dba U.S. Bancorp Portfolio Services (f/k/a U.S. Bank Portfolio
Services) (“USB”), as Backup Servicer (in such capacity, “Backup Servicer”)
under the Sale and Servicing Agreement.

INTRODUCTORY STATEMENT

NewStar Financial, as Seller and as Servicer, NewStar LLC, as Purchaser, and
USB, as Backup Servicer, are parties to the Amended and Restated Sale and
Servicing Agreement, dated as of November 19, 2008 (as amended, restated or
otherwise modified from time to time, the “Sale and Servicing Agreement”).

NewStar LLC, as Issuer, and U.S. Bank, as Indenture Trustee and as Custodian,
are parties to the Amended and Restated Indenture, dated as of November 19, 2008
(as amended, restated or otherwise modified from time to time, the “Indenture”).

NewStar LLC, as Issuer, NewStar Financial, as Seller and Servicer, the Liquidity
Banks party thereto, the Investors party thereto and Citibank (as successor to
Citicorp North America, Inc., the initial Note Purchaser Agent), as Note
Purchaser Agent are parties to the Note Purchase Agreement, dated as of
November 19, 2008 (as amended, restated or otherwise modified from time to time,
the “Note Purchase Agreement” and, together with the Sale and Servicing
Agreement and the Indenture, the “Transaction Documents”). Appendix A (Usage and
Definitions) to each of the Transaction Documents, as amended from time to time,
is referred to as the “Appendix A.”



--------------------------------------------------------------------------------

The parties wish to amend the Sale and Servicing Agreement, effective as of the
Amendment Effective Date (as defined below) on the terms and conditions set
forth herein.

Accordingly, the parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, all defined terms that
are defined in the Sale and Servicing Agreement (as amended by this Amendment)
or, if not therein defined, in the Note Purchase Agreement or, if not therein
defined, in the Indenture (including, in each case, the Appendix A to each such
agreement), shall have the same meanings when used herein.

Section 2. Amendment to Sale and Servicing Agreement.

Effective as of the Amendment Effective Date, Section 2.7(a) of the Sale and
Servicing Agreement is hereby amended by deleting the phrase “end on February 7,
2011 or end on and exclude such earlier date on which the Note Purchaser Agent
provides written notice to the Purchaser and the Servicer that the Revolving
Period has terminated” appearing in clause (ii) thereof and substituting
therefor the phrase “end on February 14, 2011 or end on and exclude such earlier
date on which the Note Purchaser Agent provides written notice to the Purchaser
and the Servicer that the Revolving Period has terminated”.

Section 3. Representations and Warranties of NewStar LLC and NewStar Financial.

Each of NewStar LLC and NewStar Financial represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Note Purchaser Agent, the Note Purchasers, the Indenture Trustee, the
Issuing Bank, the Custodian and the Backup Servicer that:

(a) it has the corporate or limited liability company power and authority to
execute, deliver and carry out the terms and provisions of this Amendment and
has taken or caused to be taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Amendment;

(b) no consent of any person and no action of, or filing with any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with the execution, delivery and performance of this Amendment
which has not been obtained;

(c) this Amendment been duly executed and delivered by a duly authorized officer
on behalf of such party, and constitutes a legal, valid and binding obligation
of such party enforceable against such party in accordance with its terms,
subject to bankruptcy, reorganization, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally and the exercise
of judicial discretion in accordance with general principles of equity; and

 

2



--------------------------------------------------------------------------------

(d) the execution, delivery and performance of this Amendment will not violate
any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under any contractual obligation of such party.

Section 4. Conditions to Effectiveness.

This Amendment shall become effective as of the date on which (the “Amendment
Effective Date”) the Note Purchaser Agent shall have received fully executed
counterparts of this Amendment.

Each of the Issuer, the Seller, Citibank and Charta hereby authorizes, consents
and directs the Indenture Trustee to execute this Amendment.

Section 5. Confirmation and Acknowledgement of the Obligations.

As of the Amendment Effective Date, NewStar LLC hereby (i) confirms and
acknowledges to the Note Purchaser Agent and the Note Purchasers that it is
validly and justly indebted to the Note Purchaser Agent, any other Noteholders,
the Note Purchasers and any other Persons party to the Basic Documents, as
applicable, for the payment of all obligations due under the Basic Documents
without offset, defense, cause of action or counterclaim of any kind or nature
whatsoever and (ii) reaffirms and admits the validity and enforceability of the
Indenture, the Notes and the other Basic Documents. NewStar Financial hereby
confirms and acknowledges its obligations under the Basic Documents and confirms
that they will remain in effect following the execution and delivery of this
Amendment.

Section 6. Ratification of Basic Documents.

(a) This Amendment shall be limited precisely as written and shall not be deemed
(i) to be a consent granted pursuant to, or a waiver or modification of, any
other term or condition of the Notes or the Basic Documents, or a waiver of any
Event of Default or Servicer Event of Default under the Notes, the Indenture or
the other Basic Documents, whether or not known to the Note Purchaser Agent, any
other Noteholder, the Note Purchasers or the Indenture Trustee or (ii) to
prejudice any other right or rights which the Note Purchaser Agent, any other
Noteholder, the Note Purchasers, the Indenture Trustee or the Backup Servicer
may now have or have in the future under or in connection with the Notes or the
Basic Documents or any of the instruments or agreements referred to therein.
Except to the extent hereby modified, the Notes and each of the Basic Documents
shall continue in full force and effect in accordance with the provisions
thereof on the date hereof and the Notes and the Basic Documents as heretofore
amended or modified and as modified by this Amendment are hereby ratified and
affirmed. After this Amendment becomes effective, all references to the Sale and
Servicing Agreement, “hereof,” “herein,” or words of similar effect referring to
the Sale and Servicing Agreement shall be deemed to mean the Sale and Servicing
Agreement as amended hereby.

(b) (i) The Note Purchaser Agent, the Indenture Trustee, the Backup Servicer and
the Secured Parties reserve all of their legal rights and remedies in respect of
any Potential Event of Default, Potential Servicer Event of Default, Servicer
Event of Default or

 

3



--------------------------------------------------------------------------------

Event of Default under the Notes, any of the Basic Documents or otherwise and
all rights and remedies with respect to the Collateral, (ii) no failure on the
part of the Note Purchaser Agent, the Indenture Trustee, the Backup Servicer or
any Secured Party to exercise, and no delay in exercising, any right, power or
remedy shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy by any such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy,
and (iii) nothing contained herein shall be deemed to relieve NewStar LLC and
NewStar Financial from any of their respective responsibilities and obligations
under the Basic Documents or any other document related thereto.

Section 7. GOVERNING LAW; JURISDICTION.

THIS AMENDMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

Section 8. Severability.

If any provisions of this Amendment shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or enforceability
without in any manner affecting the validity or enforceability of such provision
in any other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

Section 9. Counterparts.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page by
telecopier or other electronic transmission shall be effective as delivery of a
manually executed counterpart.

[The remainder of this page is intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

U.S. BANK NATIONAL ASSOCIATION, as Custodian and as Indenture Trustee By:  

/s/ KYLE HARCOURT

  Name: Kyle Harcourt   Title:   Vice President

 

Eighth Amendment



--------------------------------------------------------------------------------

CHARTA, LLC, as an Investor By:   Citibank, N.A., as Attorney-in-Fact By:  

/s/ TODD D. FRITCHMAN

  Name: Todd D. Fritchman   Title:   Vice President CITIBANK, N.A., as a
Liquidity Bank By:  

/s/ TODD D. FRITCHMAN

  Name: Todd D. Fritchman   Title:   Vice President CITIBANK, N.A., as Note
Purchaser Agent By:  

/s/ TODD D. FRITCHMAN

  Name: Todd D. Fritchman   Title:   Vice President

 

Eighth Amendment



--------------------------------------------------------------------------------

NEWSTAR WAREHOUSE FUNDING 2005 LLC, as Purchaser and as Issuer By:   NEWSTAR
FINANCIAL, INC., its designated manager By:  

/s/ JOHN J. FRISHKOPF

  Name: John J. Frishkopf   Title:   Treasurer

 

Eighth Amendment



--------------------------------------------------------------------------------

  NEWSTAR FINANCIAL, INC., as Seller and as Servicer By:  

/s/ JOHN J. FRISHKOPF

  Name: John J. Frishkopf   Title:   Treasurer

 

Eighth Amendment



--------------------------------------------------------------------------------

U.S. BANCORP EQUIPMENT FINANCE, INC. dba U.S. Bancorp Portfolio Services (f/k/a
U.S. Bank Portfolio Services), as Backup Servicer By:  

/s/ JOHN DOCKEN

  Name: John Docken   Title:   Vice President

 

Eighth Amendment